Citation Nr: 0926354	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.	Bilateral sensorineural hearing loss was not manifest in 
active service or within one year of service discharge, 
and any current bilateral hearing loss is not otherwise 
etiologically related to such service.

2.	Recurrent tinnitus was not manifest in active service, and 
any current tinnitus is not otherwise etiologically 
related to such service.


CONCLUSIONS OF LAW

1.	Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2006.  The 
RO's November 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

All available service treatment records are associated with 
claims file.  Post-service treatment records and reports from 
the Battle Creek VA Medical Center (VAMC) have also been 
obtained.  The appellant has indicated he has received 
private treatment, including hearing tests, "over the 
years" since separation from service.  See October 2006 VA 
Form 9.  However, the Board observes the Veteran has not 
provided VA with any information concerning such treatment to 
allow VA to retrieve these records.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded a VA examination 
for his hearing loss and tinnitus in May 2006.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

The RO learned that the Veteran's service treatment records 
(STRs) were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the Veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
Veteran in the November 2005 VCAA letter that it was 
experiencing difficulty in obtaining the Veteran's STRs, and 
asked the Veteran to submit any evidence pertaining to his 
STRs, as well as to complete a VA Form NA-13055 to aid in 
reconstructing his medical records.  The Board observes the 
Veteran has not returned Form NA-13055 as requested by VA. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
acoustic trauma as a flight instructor and explosive noise 
during the bombing of Pearl Harbor.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The report of a May 2006 VA audiology examination indicates 
the Veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  The May 2006 VA 
examination also indicates the Veteran currently suffers from 
recurrent tinnitus.

Service treatment records indicate the Veteran was provided a 
hearing evaluation at separation from service in September 
1945.  Whispered voice testing indicates normal hearing of 
15/15 bilaterally, without an indication of a disorder or 
defect of the ears.  Furthermore, despite the Veteran's 
contentions that he was diagnosed with left ear hearing loss 
during service, there is no evidence of record the Veteran 
sought treatment for hearing loss or tinnitus in service.  As 
such, in light of the absence of complaints or treatment for 
hearing loss in service, as well as the normal testing as 
reflected by the September 1945 separation examination, the 
Board finds the Veteran did not suffer from a hearing loss 
disability or recurrent tinnitus in service.

In addition, there is no evidence that the Veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty. Thus, the presumption of service connection 
does not apply. See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was diagnosed with a hearing loss 
disability or recurrent tinnitus until his October 2005 claim 
for benefits, a period of 60 years.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As 
there is no evidence of hearing loss for VA purposes having 
manifest to a compensable degree within one year of service 
discharge, the presumption of service connection does not 
apply in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Further, while the Veteran claims to have suffered from 
tinnitus upon separation from service, the Board observes 
that the Veteran himself reported only a ten-year history of 
tinnitus at the May 2006 VA examination.  The Board finds 
that the contemporaneous records far outweigh the Veteran's 
recent statements concerning suffering from tinnitus at 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

As noted above, the Veteran was provided a VA audiological 
examination in May 2006.  After examining the Veteran and the 
claims folder, the VA examiner opined that it is less likely 
than not that the Veteran's current bilateral hearing loss 
and recurrent tinnitus are related to in-service noise 
exposure.  The VA examiner noted that service treatment 
records document numerous visits to the outpatient physician 
and hospital for indigestion and like complaints, but no 
complaints of hearing loss or tinnitus.  Further, with 
respect to hearing loss, the VA examiner found that the 
configuration of the Veteran's current hearing loss is 
inconsistent with an etiology of noise exposure.  Finally, 
the VA examiner concluded that the pattern and timing of the 
Veteran's complaints of hearing loss and tinnitus are "very 
consistent" with his history of cerebrovascular accidents in 
1997 and 1998.  As such, the VA examiner opined that the 
Veteran's current bilateral hearing loss and recurrent 
tinnitus are not due to his history of military noise 
exposure or any event during military service.

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current bilateral 
hearing loss and tinnitus and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the Veteran's claim.  The Veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  
In addition, the negative VA examiner's opinion and the 
length of time between the Veteran's separation from active 
service and first complaints of hearing loss and tinnitus 
weighs against the Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, as noted above, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995)..

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply. See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


